                          Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 1 of 17



                     1   JENNIFER S. ROMANO (SBN 195953)
                         jromano@crowell.com
                     2   MARGARET C. GOMES (SBN 301929)
                     3   mgomes@crowell.com
                         CROWELL & MORING LLP
                     4   515 South Flower Street, 40th Floor
                         Los Angeles, California 90071
                     5   Phone: (213) 622-4750
                         Fax: (213) 622-2690
                     6

                     7   MICHAEL W. LIEBERMAN (admitted pro hac vice)
                         mlieberman@crowell.com
                     8   CROWELL & MORING LLP
                         1001 Pennsylvania Avenue, N.W.
                     9   Washington, D.C. 20004
                10       Phone: (202) 624-2500
                         Fax: (202) 628-5116
                11
                         JARED L. FACHER (admitted pro hac vice)
                12       jfacher@crowell.com
                         CROWELL & MORING LLP
                13
                         590 Madison Avenue, 20th Floor
                14       New York, NY 10022
                         Phone: (212) 223-4000
                15       Fax: (212) 223-4134
                16       Attorneys for Defendants
                17       UNITEDHEALTHCARE INSURANCE COMPANY, et al.

                18
                                               UNITED STATES DISTRICT COURT
                19                   NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION

                20
                         JANE SMITH, on her behalf and on behalf   Case No. 4:18-cv-06336-HSG
                21       of all others similarly situated,
                                                                   DEFENDANTS’ NOTICE OF MOTION
                22                                                 AND MOTION TO DISMISS PLAINTIFF’S
                                             Plaintiff,
                23                                                 COMPLAINT; MEMORANDUM OF
                                      v.                           POINTS AND AUTHORITIES IN
                24                                                 SUPPORT THEREOF
                         UNITEDHEALTHCARE INSURANCE                               CLASS ACTION
                25       COMPANY and UNITED BEHAVIORAL
                26       HEALTH,                                   Date:      Thursday, March 21, 2019
                                                                   Time:      2:00 p.m.
                27                           Defendants.           Judge:     Hon. Haywood S. Gilliam, Jr.
                28
  C ROWELL                                                                                  CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
                                                                            DEFENDANTS’ NOTICE OF MOTION AND MOTION
ATTO RNEY S AT LAW
                                                                                                           TO DISMISS
                              Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 2 of 17



                     1                                                     TABLE OF CONTENTS
                     2                                                                                                                                    Page(s)
                     3   I.     INTRODUCTION ................................................................................................................... 2
                     4   II.    FACTUAL BACKGROUND .................................................................................................. 3
                     5
                                   A.         Plaintiff’s Allegations .............................................................................................. 3
                     6
                                   B.         Procedural Background ............................................................................................ 4
                     7
                         III. STANDARD OF REVIEW ..................................................................................................... 4
                     8
                         IV. ARGUMENT ........................................................................................................................... 5
                     9
                                   A.         Plaintiff’s Count I (MHPAEA) Claims Should Be Dismissed. ............................... 5
                10
                                              1.        Plaintiff’s Allegations Regarding a Financial Requirement or Quantitative
                11                                      Treatment Limitation (QTL) Should Be Dismissed. ................................... 6
                12
                                              2.        Plaintiff Has Not Stated A Claim For A MHPAEA Violation. ................... 8
                13
                                              3.        Plaintiff Has Not Identified A Mental Health Treatment Limitation Applied
                14                                      More Stringently Than For A Comparable Medical Benefit. ...................... 9

                15                 B.         Count II Should Be Dismissed Because Section 2706 of the ACA Does Not
                                              Provide A Private Right of Action. ........................................................................ 10
                16
                                   C.         Counts III and IV (Plaintiff’s Equitable Claims) Should Be Dismissed Because
                17                            There Is No Predicate Violation of ERISA. ........................................................... 12
                18
                         V.     CONCLUSION ...................................................................................................................... 13
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
  C ROWELL                                                                                                                 CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                                             i            DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                                          TO DISMISS
                           Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 3 of 17



                     1                                                   TABLE OF AUTHORITIES
                     2                                                                                                                                    Page(s)
                                                                                    Federal Cases
                     3

                     4   A.Z. by & through E.Z. v. Regence Blueshield,
                            No. C17-1292 TSZ, 2018 WL 3769810 (W.D. Wash. Aug. 9, 2018) ......................................11
                     5
                         Ashcroft v. Iqbal,
                     6      556 U.S. 662 (2009) ................................................................................................................4, 5
                     7   Ass’n of N.J. Chiropractors, Inc. v. Horizon Healthcare Servs., Inc.,
                            No. 16-08400 (FLW), 2017 WL 2560350 (D.N.J. June 13, 2017) .....................................11, 12
                     8
                         Bell Atl. Corp. v. Twombly,
                     9
                             550 U.S. 544 (2007) ....................................................................................................................4
                10
                         B.R. v. Beacon Health Options,
                11          No. 16-CV-04576-MEJ, 2017 WL 5665667 (N.D. Cal. Nov. 27, 2017)..............................8, 10

                12       Bushell v. UnitedHealth Grp. Inc.,
                            No. 17-CV-2021 (JPO), 2018 WL 1578167 (S.D.N.Y. Mar. 27, 2018) .....................................9
                13
                         Cal. Trucking Ass’n v. Su,
                14
                            903 F.3d 953 (9th Cir. 2018)...................................................................................................3, 5
                15
                         Dominion Pathology Labs., P.C. v. Anthem Health Plans of Va., Inc.,
                16         111 F. Supp. 3d 731, 736 (E.D. Va. 2015)................................................................................11

                17       Fifth Third Bancorp v. Dudenhoeffer,
                             134 S. Ct. 2459 (2014) ................................................................................................................5
                18
                         Grossman v. Directors Guild of Am., Inc.,
                19          No. EDCV 16-1840-GW(SPx), 2017 WL 5665024 (C.D. Cal. Mar. 6, 2017) .........................11
                20
                         Harris Trust & Sav. Bank v. Salomon Smith Barney, Inc.,
                21          530 U.S. 238 (2000) ..................................................................................................................12

                22       Jane Doe v. UnitedHealth Group, Inc.,
                            Civ. Action No. 17-cv-4160 (E.D.N.Y.) .....................................................................................4
                23
                         United States v. Jaramillo,
                24          69 F.3d 388 (9th Cir. 1995).........................................................................................................7
                25       Landers v. Quality Commc’ns, Inc.,
                26          771 F.3d 638 (9th Cir. 2014), (Jan. 26, 2015).............................................................................8

                27       Michael P. v. Aetna Life Ins. Co.,
                            No. 16-cv-00439-DS, 2017 WL 4011153 (D. Utah Sept. 11, 2017) ..........................................9
                28
  C ROWELL                                                                                                                  CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                                             ii            DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                                           TO DISMISS
                            Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 4 of 17



                     1   Roy C. v. Aetna Life Ins. Co.,
                            No. 2:17-CV-1216, 2018 WL 4511972 (D. Utah Sept. 20, 2018) ....................................5, 8, 10
                     2
                         Soo Park v. Thompson,
                     3
                            851 F.3d 910 (9th Cir. 2017)...................................................................................................3, 5
                     4
                         Texaco Inc. v. United States,
                     5      528 F.3d 703 (9th Cir. 2008).......................................................................................................7

                     6   Vorpahl v. Harvard Pilgrim Health Ins. Co.,
                            No. 17-CV-10844-DJC, 2018 WL 3518511 (D. Mass. July 20, 2018) ..............................11, 12
                     7
                         Welp v. Cigna Health & Life Ins. Co.,
                     8      No. 17-80237, 2017 WL 3263138 (S.D. Fla. July 20, 2017) ..............................................5, 8, 9
                     9
                                                                                     Federal Statutes
                10
                         29 U.S.C. § 1132(a)(1)(B)...............................................................................................................11
                11
                         29 U.S.C. § 1132(a)(3) ............................................................................................................ passim
                12
                         29 U.S.C. § 1185a ................................................................................................................... passim
                13
                         42 U.S.C. § 300gg-5............................................................................................................10, 11, 12
                14
                         42 U.S.C. § 300gg-5(a) .............................................................................................................10, 12
                15
                         42 U.S.C. § 300gg-22(a)(2).............................................................................................................10
                16

                17                                                                       Regulations

                18       29 C.F.R. § 2590.712(a) ................................................................................................................6, 7

                19       29 C.F.R. § 2590.712(c) ....................................................................................................................6

                20       29 C.F.R. § 2590.712(c)(4) ...............................................................................................................9
                21       29 C.F.R. § 2590.712(c)(4)(ii)(D) .....................................................................................................6
                22       78 Fed. Reg. 68240 ...................................................................................................................6, 7, 9
                23
                                                                                    Other Authorities
                24
                         Federal Rule of Civil Procedure 12(b)(6) .....................................................................................1, 4
                25
                         L.R. 7-4(a)(3) ....................................................................................................................................1
                26

                27

                28
  C ROWELL                                                                                                                      CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                                              -iii-            DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                                               TO DISMISS
                           Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 5 of 17



                     1               NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                     2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                     3          PLEASE TAKE NOTICE that on Thursday, March 21, 2019 at 2:00 p.m., or as soon
                     4   thereafter as this matter may be heard, in the Ronald V. Dellums Federal Building and United
                     5   States Courthouse, Courtroom 2, 4th Floor, 1301 Clay Street, Oakland, California, Defendants
                     6   UnitedHealthcare Insurance Company and United Behavioral Health (collectively, “United”) will
                     7   and hereby do move this Court to dismiss Plaintiff’s Complaint.
                     8          This motion is based on Federal Rule of Civil Procedure 12(b)(6), and on this Notice of
                     9   Motion and Motion, the accompanying Memorandum of Points and Authorities, the concurrently-
                10       filed Declaration of Margaret C. Gomes, all pleadings on file in this matter, and other matters as
                11       may be presented to the Court at the time of the hearing or otherwise.
                12                                  ISSUES TO BE DECIDED (L.R. 7-4(a)(3))
                13              Whether Plaintiff’s Complaint should be dismissed because:
                14              1.      She has failed to state Count I under the Employee Retirement Income Security
                15       Act of 1974 (“ERISA”), premised on violation of the Mental Health Parity and Addiction Equity
                16       Act (“MHPAEA”), because she has failed to allege facts that show a parity violation;
                17              2.      She has failed to state Count II under ERISA, premised on violation of Section
                18       2706 of the Affordable Care Act (“the ACA”), because Section 2706 does not provide Plaintiff
                19       with a private right of action;
                20              3.      She has failed to state Counts III and IV for injunctive or other equitable relief

                21       under ERISA, 29 U.S.C. § 1132(a)(3), because Plaintiff has not pled a predicate violation of

                22       ERISA.

                23

                24

                25

                26

                27

                28
  C ROWELL                                                                                           CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          1         DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                    TO DISMISS
                              Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 6 of 17



                     1                         MEMORANDUM OF POINTS AND AUTHORITIES
                     2   I.       INTRODUCTION
                     3            Plaintiff’s Complaint (Dkt. No. 1, “Compl.”) challenges the common sense practice that
                     4   health plans reimburse health care providers with different training, experience, and licensure at
                     5   different rates. Contrary to Plaintiff’s suggestion, it is not unlawful for Defendants
                     6   UnitedHealthcare Insurance Company (“UHIC”) and United Behavioral Health (“UBH”)
                     7   (collectively, “United”) to pay a social worker less than a licensed physician would be paid for
                     8   the same service. Plaintiff’s claims that this practice violates the Mental Health Parity and
                     9   Addiction Equity Act (“MHPAEA”), 29 U.S.C. § 1185a, and Section 2706 of the Affordable Care
                10       Act (“ACA”) are meritless and should be dismissed at the pleading stage for the following
                11       reasons:
                12                First, Plaintiff’s claim for violation of MHPAEA, (Count I) fails because the Complaint
                13       alleges only that her plan reimburses less for specific behavioral health services than for some
                14       unidentified medical/surgical services. Plaintiff does not identify a covered medical or surgical
                15       practice that is comparable to the reimbursement terms she challenges, as is required to state a
                16       claim under MHPAEA. Plaintiff also fails to allege that the purported difference in coverage
                17       results from a more stringent process to determine payment for behavioral health claims as
                18       compared to medical/surgical claims. Absent such facts, Plaintiff has not stated a viable claim for
                19       a parity violation. Count I should therefore be dismissed.
                20                Second, Section 2706 of the ACA (Count II) does not provide a private right of action.

                21       Plaintiff therefore lacks standing to bring a claim under this statute. Count II should also be

                22       dismissed.

                23                Finally, Plaintiff is not entitled to equitable relief under 29 U.S.C. § 1132(a)(3) absent an

                24       actionable underlying predicate violation of ERISA. Counts III and IV should be dismissed

                25       because they seek equitable relief for the purported wrongs set out in Counts I and II, neither of

                26       which are actionable based on the allegations in the Complaint.

                27

                28
  C ROWELL                                                                                             CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          -2-         DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                      TO DISMISS
                           Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 7 of 17



                     1   II.    FACTUAL BACKGROUND
                     2          A.      Plaintiff’s Allegations 1
                     3          Plaintiff alleges that she is a participant in a fully-insured large group employer-sponsored

                     4   health plan (the “Plan”) issued by UHIC and governed by the Employee Retirement Income

                     5   Security Act (“ERISA”). Compl. ¶¶ 6, 10/2, 15. 2 The terms of Plaintiff’s Plan, as summarized in a

                     6   certificate of coverage (“COC”) issued by UHIC, include in- and out-of-network coverage for

                     7   both medical and behavioral health services, including behavioral health services rendered by out-

                     8   of-network psychologists and master’s level counselors. Id. ¶¶ 15-17. 3

                     9          Plaintiff received outpatient psychotherapy from an out-of-network licensed clinical social

                10       worker. Id. ¶ 7. Plaintiff asserts that, between January 2018 and June 2018, she submitted claims

                11       to United for coverage for psychotherapy services. Id. ¶¶ 8, 18.

                12              Under the terms of Plaintiff’s Plan, out-of-network benefits are determined based on an

                13       “Eligible Expense,” which is the maximum amount of the provider’s bill deemed eligible for

                14       reimbursement. Id. ¶ 9. Plaintiff contends that United pays psychologists 25% less and master’s

                15       level counselors 35% less than what a physician is paid for psychotherapy services. Id. ¶¶ 9, 11/1,

                16       24. As a result of this “policy,” Plaintiff contends that she pays more out-of-pocket when she

                17       receives psychotherapy services from out-of-network non-physicians than from out-of-network

                18       physicians. Id. ¶¶ 11/1, 24.

                19              Plaintiff brings this action on behalf of herself and a putative class (see id. ¶¶ 42-51)

                20       alleging that United’s “policy” of lower reimbursement rates for out-of-network psychologists

                21              1
                                   For purposes of this motion only, United accepts as true the facts pled in Plaintiff’s
                22       Complaint, as the Court must do in analyzing this motion. Soo Park v. Thompson, 851 F.3d 910,
                         918 (9th Cir. 2017). United does not concede that any of these allegations are accurate. Neither
                23       United nor the Court is required at this stage to accept Plaintiff’s legal conclusions. See id.; see
                         also Cal. Trucking Ass'n v. Su, 903 F.3d 953, 957 n.2 (9th Cir. 2018).
                24               2
                                   Plaintiff’s Complaint contains two sets of paragraphs numbered 10 through 12 found at
                         pages 3-4. For clarity, United will refer to these paragraphs as, for example, ¶ 10/1 or ¶ 10/2.
                25               3
                                   United’s “network” is the group of providers with whom United has contracted, often for
                26       payment at discounted rates. Provider networks enable United to reduce costs by negotiating
                         favorable payment terms, selecting cost effective providers, and creating financial incentives for
                27       efficient and high quality practice by providers. Out-of-network providers generally do not have a
                         contract establishing rates for health care services.
                28
  C ROWELL                                                                                           CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                         -3-        DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                    TO DISMISS
                           Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 8 of 17



                     1   and master’s level counselors compared to physicians violates MHPAEA (Count I) and Section
                     2   2706 of the ACA (Count II). Id. ¶¶ 52-61. In the alternative, Plaintiff seeks equitable relief under
                     3   ERISA for these alleged violations (Counts III and IV). Id. ¶¶ 62-65. Plaintiff requests that the
                     4   Court enjoin United from paying out-of-network psychologists and master’s levels counselors at
                     5   lower rates than physicians, reprocess claims “wrongfully denied,” and provide other equitable
                     6   relief as appropriate. Id. at 16 (Prayer for Relief).
                     7           Pursuant to Federal Rule of Civil Procedure 12(b)(6), United now seeks dismissal of each
                     8   Count of Plaintiff’s Complaint.
                     9           B.        Procedural Background
                10               This is the second class action asserted against UHIC regarding reimbursement reductions
                11       for psychologists and master’s level counselors. The first action, brought by a plaintiff
                12       represented by the same counsel representing the Plaintiff in this case, is captioned Jane Doe v.
                13       UnitedHealth Group, Inc., Civ. Action No. 17-cv-4160 (E.D.N.Y.). See Gomes Decl., Ex. A,
                14       Jane Doe Complaint. 4 In Jane Doe, the defendants moved for, and the Court granted, dismissal of
                15       UHIC and various other defendants at the pleading stage, leaving only Oxford Health Insurance,
                16       Inc. as a defendant. See Gomes Decl., Ex. B, Mem. and Order from Jane Doe (Aug. 20, 2018).
                17       The Jane Doe Court also dismissed various substantive counts, including plaintiff’s claim for
                18       violation of Section 2706 of the Affordable Care Act. Id. The Jane Doe Court is currently
                19       considering whether to grant leave to the Doe plaintiff to amend her pleading. The instant case
                20       asserts similar claims against UHIC, albeit through a new Plaintiff, and carves out of the proposed

                21       class “plans issued by Oxford Health Insurance, Inc.” Compl. ¶ 45.

                22       III.    STANDARD OF REVIEW
                23               “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint must contain

                24       sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

                25       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                26

                27
                                 4
                                     Exhibits are part of the concurrently-filed declaration of Margaret Gomes (“Gomes
                         Decl.”).
                28
  C ROWELL                                                                                              CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                           -4-         DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                       TO DISMISS
                           Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 9 of 17



                     1   570 (2007)). While a court should accept as true all factual allegations in a complaint when
                     2   considering a motion to dismiss, the same is not true of legal conclusions. Id. at 678; see also Cal.
                     3   Trucking Ass'n, 903 F.3d at 957 n.2 (“The district court [i]s not required to accept the truth of any
                     4   legal conclusions[.]”); Soo Park, 851 F.3d at 918 (“Conclusory allegations of law . . . are
                     5   insufficient to defeat a motion to dismiss.”) (citation omitted). “Threadbare recitals of the
                     6   elements of a cause of action, supported by mere conclusory statements” are not enough, nor are
                     7   “naked assertions devoid of further factual enhancement.” Iqbal, 556 U.S. at 678 (citation and
                     8   alteration omitted). Courts considering class actions pled under ERISA are particularly directed to
                     9   engage in a “careful, context-sensitive scrutiny” of a complaint’s allegations prior to forcing the
                10       parties into costly discovery so the court can separate the “plausible sheep from the meritless
                11       goats.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct. 2459, 2470-71 (2014). Against this
                12       standard, each of Plaintiff’s claims should be dismissed.
                13       IV.    ARGUMENT
                14              A.      Plaintiff’s Count I (MHPAEA) Claims Should Be Dismissed.
                15              Plaintiff’s first cause of action should be dismissed because Plaintiff has failed to plead
                16       the facts necessary to state a claim for violation of MHPAEA.
                17              MHPAEA requires parity in the provision of benefits for mental health conditions as
                18       compared to medical/surgical benefits. To assert a viable cause of action based on MHPAEA, a
                19       plaintiff must: (1) identify a specific limitation in her plan applicable to behavioral health
                20       treatment; (2) identify services in the medical or surgical arena that are both covered under the

                21       plan and analogous to the specific behavioral health services at issue (i.e., the challenged
                22       reimbursement terms); and (3) plausibly allege a disparity in the limitation criteria applicable to
                23       this analogous medical or surgical service as compared to the reimbursement terms. See Welp v.
                24       Cigna Health & Life Ins. Co., No. 17-80237, 2017 WL 3263138, at *5-6 (S.D. Fla. July 20,
                25       2017); see also Roy C. v. Aetna Life Ins. Co., No. 2:17-CV-1216, 2018 WL 4511972, at *3 (D.
                26       Utah Sept. 20, 2018). Plaintiff fails to plead facts that plausibly demonstrate these essential
                27       elements of a parity claim.
                28
  C ROWELL                                                                                            CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          -5-        DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                     TO DISMISS
                          Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 10 of 17



                     1                  1.      Plaintiff’s Allegations Regarding a Financial Requirement or
                                                Quantitative Treatment Limitation (QTL) Should Be Dismissed.
                     2
                                To analyze an alleged parity violation, the Court must first determine whether the
                     3
                         treatment limitation is a financial requirement, quantitative treatment limitation (QTL), or
                     4
                         nonquantitative treatment limitation (NQTL) under MHPAEA. 29 C.F.R. § 2590.712(a), (c).
                     5
                         Plaintiff concedes that the reimbursement terms she challenges are an NQTL. See Compl. ¶ 33;
                     6
                         see also Gomes Decl., Ex. B, Jane Doe Mem. and Order at 10 n. 6 (ruling identical language pled
                     7
                         in Doe (Doe Compl. ¶ 87 (Gomes Decl., Ex. A)) pled a nonquantitative treatment limitation); id.,
                     8
                         Ex. C, Mem. and Order on Doe Motion to Reconsider at 2-3 (same). Plaintiff claims, however,
                     9
                         that she can simultaneously or alternatively plead that challenged reimbursement terms are also a
                10
                         financial requirement and QTL. This is incorrect as a matter of law.
                11
                                As an initial matter, the challenged reimbursement terms are plainly an NQTL under the
                12
                         MHPAEA regulations. NQTLs are limitations that cannot be expressed numerically. See 29
                13
                         C.F.R. § 2590.712(a). As Plaintiff acknowledges, this includes “standards for provider admission
                14
                         to participate in a network, including reimbursement rates.” MHPAEA Final Rules, 78 Fed. Reg.
                15
                         68240, 68245 (emphasis added); 29 C.F.R. § 2590.712(c)(4)(ii)(D); see also Compl. ¶ 33. The
                16
                         Department of Labor’s Employee Benefits Security Administration (“EBSA”), the agency tasked
                17
                         with enforcement of MHPAEA, echoed this determination in guidance issued earlier this year:
                18
                                While NQTLs are generally defined as treatment limitations that are not
                19              expressed numerically, the application of an NQTL in a numerical way does not
                                modify its nonquantitative character. For example, standards for provider
                20              admission to participate in a network are NQTLs because such standards are
                                treatment limitations that typically are not expressed numerically. See 29 C.F.R.
                21              § 2590.712 (c)(4)(ii), 45 C.F.R. § 146.136(c)(4)(ii). Nevertheless, these standards
                                sometimes rely on numerical standards, for example, numerical reimbursement
                22              rates. In this case, the numerical expression of reimbursement rates does not
                                modify the nonquantitative character of the provider admission standards;
                23              accordingly, standards for provider admission, including associated
                                reimbursement rates to which a participating provider must agree, are to be
                24              evaluated in accordance with the rules for NQTLs.

                25       April 23, 2018 EBSA’s Self-Compliance Tool for [MHPAEA]. Here, the challenged conduct

                26       involves a reduction to reimbursement rates for behavioral health services rendered by out-of-

                27       network psychologists and licensed clinical social workers—an NQTL per the guidance above.

                28
  C ROWELL                                                                                          CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                        -6-        DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                   TO DISMISS
                          Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 11 of 17



                     1          It does not, by contrast, involve a financial requirement or QTL under MHPAEA. Plaintiff
                     2   alleges in paragraph 36 of her Complaint—a paragraph notably omitted from the initial Doe
                     3   Complaint (compare Gomes Decl., Ex. A, Doe Compl. ¶¶ 86-90)—that the challenged
                     4   reimbursement terms are “an illegal discriminatory financial requirement and a quantitative
                     5   treatment limitation because it is a cap on units of services.” See 29 C.F.R. § 2590.712(a)
                     6   (defining QTLs as “limits on benefits based on the frequency of treatment, number of visits, days
                     7   of coverage, [or] days in a waiting period,” which “are expressed numerically (such as 50
                     8   outpatient visits per year)[.]”). According to Plaintiff, “[i]f Defendants cover only three out of
                     9   four patient visits, the outcome is the same as if United covered each visit at 75% of the Eligible
                10       Expense.” Compl. ¶ 36. Plaintiff’s hypothetical breaks down, however, if United covered four of
                11       five visits (80%) or three of five visits (60%) at the same 75% reimbursement rate. And more
                12       importantly, the reimbursement terms Plaintiff challenges nowhere cap the number of services
                13       Plaintiff can receive from psychologists or counselors; rather, it may simply reduce the amount of
                14       reimbursement paid for each session. Under the law, the challenged reimbursement terms are an
                15       NQTL, not a financial requirement or QTL.
                16              Moreover, the law makes clear that challenged conduct cannot simultaneously be an
                17       NQTL and a QTL or financial requirement. Under well-established principles of statutory
                18       construction the identification of “reimbursement rates” as NQTLs in the regulation excludes it
                19       from other categories. See United States v. Jaramillo, 69 F.3d 388, 390-91 (9th Cir. 1995)
                20       (recognizing that when particular language is included in one section of a statute but omitted from

                21       another, it is presumed the omission is intentional); Texaco Inc. v. United States, 528 F.3d 703,

                22       710 (9th Cir. 2008) (noting that principles of statutory construction apply equally to interpreting

                23       regulations). Indeed, the MHPAEA Final Rules make clear that although both QTLs and NQTLs

                24       “operate to limit the scope or duration of mental health and substance use disorder benefits, they

                25       apply to such benefits differently.” See 78 Fed. Reg. 68240, 68245 (emphasis added).

                26       ///

                27       ///

                28       ///
  C ROWELL                                                                                           CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                         -7-        DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                    TO DISMISS
                          Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 12 of 17



                     1          By conceding that the challenged reimbursement terms are an NQTL (Compl. ¶ 33),
                     2   Plaintiff effectively concedes as a matter of law that they are not a financial requirement or QTL.
                     3   This Court should therefore dismiss Plaintiff’s allegations classifying the challenged
                     4   reimbursement terms as a financial requirement or QTL. 5
                     5                  2.      Plaintiff Has Not Stated A Claim For A MHPAEA Violation.
                     6          Plaintiff’s claim for an MHPAEA violation must also be dismissed because Plaintiff has
                     7   not identified a covered medical or surgical practice that is comparable to the challenged
                     8   reimbursement terms. See Roy C., 2018 WL 4511972, at *3 (to state a claim under MHPAEA, “a
                     9   plaintiff must allege a medical or surgical analogue that the plan treats differently than the
                10       disputed mental health or substance abuse services”); see also Welp, 2017 WL 3263138, at *6
                11       (“[A]t the very least, a plaintiff must identify the treatments in the medical/surgical arena that are
                12       analogous to the sought-after mental health/substance abuse benefit[.]”).
                13              Here, the closest Plaintiff comes to a specific “medical or surgical analogue” is the vague
                14       statement that United imposes reimbursement penalties “on claims for coverage for
                15       psychotherapy services rendered by psychologists and master’s level counselors” and that
                16       “[t]hese penalties are [not] equally imposed on comparable office-based medical/surgical care[.]”
                17       Compl. ¶ 5. Plaintiff merely identifies the type of service she received and then compares it to an
                18       unidentified “comparable” medical/surgical service. This is precisely the sort of threadbare,
                19       conclusory allegations expressly barred at the pleading stage by Iqbal and its progeny. See
                20       Landers v. Quality Commc’ns, Inc., 771 F.3d 638, 644 (9th Cir. 2014), as amended (Jan. 26,
                21       2015) (“conclusory allegations that merely recite the statutory language” are inadequate to
                22       survive a motion dismiss). Count I of Plaintiff’s Complaint should be dismissed on this ground
                23       alone. See Roy C., 2018 WL 4511972, at *3 (granting judgment on the pleadings where plaintiffs
                24       “failed to sufficiently identify a comparison or analogue to [the sought-after mental health
                25       benefit] in the medical and surgical fields of treatment”); B.R. v. Beacon Health Options, No. 16-
                26

                27
                                5
                                  If the Court does not dismiss Count I in its entirety, it should at least strike Plaintiff’s
                         allegations that the challenged limitation is a financial requirement and QTL – e.g., Compl. ¶ 36.
                28
  C ROWELL                                                                                            CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          -8-        DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                     TO DISMISS
                          Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 13 of 17



                     1   CV-04576-MEJ, 2017 WL 5665667, at *5 (N.D. Cal. Nov. 27, 2017) (dismissing MHPAEA
                     2   claim where allegation was “purely conclusory,” was not “based on factual information that
                     3   makes the inference of culpability plausible,” and where none “of the well-pleaded factual
                     4   allegations in the [complaint] support this conclusory allegation”) (citation omitted).
                     5                  3.      Plaintiff Has Not Identified A Mental Health Treatment Limitation
                                                Applied More Stringently Than For A Comparable Medical Benefit.
                     6
                                Count I should be dismissed for the independent reason that the Complaint does not allege
                     7
                         “a flaw in th[e] [NQTL] based on a comparison to [the] relevant analogue.” Welp, 2017 WL
                     8
                         3263138, at *5. To determine whether NQTLs are in parity, the Court determines whether the
                     9
                         “processes, strategies, evidentiary standards, or other factors used” in applying the NQTL to
                10
                         behavioral health benefits in the relevant classification are comparable to, and applied no more
                11
                         stringently than, those used in applying the NQTL to medical/surgical benefits in that
                12
                         classification. 29 C.F.R. § 2590.712(c)(4).
                13
                                MHPAEA regulations make clear that“[d]isparate results alone do not mean that the
                14
                         NQTLs in use do not comply with [MHPAEA] requirements.” Final Rules, 78 Fed. Reg. 68240,
                15
                         68245. For example, when a plan applies evidentiary standards to evaluate the medical necessity
                16
                         of a proposed treatment, “the plan is compliant with [MHPAEA] even if the application of the
                17
                         evidentiary standards does not result in similar numbers of visits, days of coverage, or other
                18
                         benefits utilized for mental health conditions or substance use disorders as it does for any
                19
                         particular medical/surgical condition.” Michael P. v. Aetna Life Ins. Co., No. 16-cv-00439-DS,
                20
                         2017 WL 4011153, at *7 (D. Utah Sept. 11, 2017); see also Bushell v. UnitedHealth Grp. Inc.,
                21
                         No. 17-CV-2021 (JPO), 2018 WL 1578167, at *5 (S.D.N.Y. Mar. 27, 2018) (“[A]s long as the
                22
                         insurer applies [the] same process, it is not a problem if the resulting coverage decision differs for
                23
                         medical and mental-health treatments.”).
                24
                                Here, Plaintiff does not even attempt to show how the reimbursement policy is “flawed”
                25
                         in comparison to coverage for “office-based medical/surgical care.” Welp, 2017 WL 3263138 at
                26
                         *6 (plaintiff must allege “at the very least” what the medical/surgical analogue is and that there is
                27
                         a disparity in limitation criteria across the two comparators). Plaintiff’s Complaint is devoid of
                28
  C ROWELL                                                                                           CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                         -9-        DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                    TO DISMISS
                          Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 14 of 17



                     1   any allegations that the processes and factors used to apply a comparable medical/surgical policy
                     2   are less stringent than the processes in applying behavioral health benefits—let alone facts
                     3   regarding how these processes and factors differ. Absent facts alleging a difference between the
                     4   processes used to develop and apply the analogous medical/surgical and behavioral health
                     5   policies, Plaintiff has failed to state a claim under MHPAEA. See B.R., 2017 WL 5665667, at *5-
                     6   6 (dismissing MHPAEA claim where plaintiff’s conclusory allegation of disparity in application
                     7   of limitation criteria was devoid of factual allegations showing how plan applied this criteria). 6 7
                     8          B.      Count II Should Be Dismissed Because Section 2706 of the ACA Does Not
                                        Provide A Private Right of Action.
                     9
                                Count II should be dismissed because Section 2706 of the ACA (codified in 42 U.S.C.
                10
                         § 300gg-5) does not provide a private right of action.
                11
                                Section 2706 provides that “[a] group health plan and a health insurance issuer offering
                12
                         group or individual health insurance coverage shall not discriminate with respect to participation
                13
                         under the plan or coverage against any health care provider who is acting within the scope of that
                14
                         provider’s license or certification under applicable State law.” 42 U.S.C. § 300gg-5(a). Section
                15
                         2706 further states that only “the Secretary [of Health and Human Services] shall enforce” the
                16
                         terms of the section “with respect to health insurance issuers[.]” 42 U.S.C. § 300gg-22(a)(2)
                17
                         (emphasis added). By its plain language, the statute reserves enforcement authority to the
                18
                         Secretary; there is no mention of an enforcement mechanism for private litigants.
                19

                20

                21              6
                                   In B.R., the court acknowledged that the “specific facts regarding how [the plan] applies
                         its [NQTL] for inpatient, out-of-network benefits in a comparable manner to mental
                22       health/substance abuse and medical/surgical benefits, might be facts peculiarly within [the
                         defendant’s] possession and control,” but nonetheless dismissed the claim because the relevant
                23       allegations were purely conclusory and found no support in any of the well-pleaded factual
                         allegations. 2017 WL 5665667, at *5-6.
                24               7
                                   Defendants expect Plaintiff will point to the decision in Jane Doe where the Court
                25       allowed similar MHPAEA allegations to advance past the pleading stage. See Gomes Decl., Ex. B
                         at 10. Decisions like Roy C. 2018 WL 4511972, at *3, and B.R., 2017 WL 5665667, at *5-6,
                26       make clear, however, that Courts in this district and others apply more rigorously the requirement
                         that plaintiffs identify at the pleading stage analogous and comparable policies to compare to the
                27       challenged conduct. Plaintiff’s MHPAEA allegations fail against this more rigorous (and correct)
                         standard.
                28
  C ROWELL                                                                                            CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                         -10-        DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                     TO DISMISS
                          Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 15 of 17



                     1          Applying this plain language, multiple district courts, including two in this Circuit, have
                     2   held that no private cause of action exists under Section 2706. See A.Z. by & through E.Z. v.
                     3   Regence Blueshield, No. C17-1292 TSZ, 2018 WL 3769810, at *10 (W.D. Wash. Aug. 9, 2018);
                     4   Vorpahl v. Harvard Pilgrim Health Ins. Co., No. 17-CV-10844-DJC, 2018 WL 3518511, at *5
                     5   (D. Mass. July 20, 2018); Ass’n of N.J. Chiropractors, Inc. v. Horizon Healthcare Servs., Inc.,
                     6   No. 16-08400 (FLW), 2017 WL 2560350, at *3-5 (D.N.J. June 13, 2017); Grossman v. Directors
                     7   Guild of Am., Inc., No. EDCV 16-1840-GW(SPx), 2017 WL 5665024, at *4-8 (C.D. Cal. Mar. 6,
                     8   2017); cf. Dominion Pathology Labs., P.C. v. Anthem Health Plans of Va., Inc., 111 F. Supp. 3d
                     9   731, 736 (E.D. Va. 2015). The Court in Jane Doe also dismissed similar claims for the same
                10       reason. See Gomes Decl., Ex. B, Mem. and Order at 13-14; compare also Compl. ¶¶ 37-39, 58-
                11       61, with Gomes Decl., Ex. A, Doe Complaint at ¶¶ 94-96, 116-119.
                12              As in Jane Doe, Plaintiff will likely assert that, notwithstanding the absence of a private
                13       right of action under Section 2706, she can nonetheless proceed under Section 2706 because “it
                14       has been incorporated into ERISA[.]” Compl. ¶ 37; see also id. ¶¶ 58-59. This is incorrect as a
                15       matter of law. Under ERISA’s civil remedies scheme, a plan participant or beneficiary may bring
                16       a civil action to “recover benefits due to him under the terms of his plan, to enforce his rights
                17       under the terms of the plan, or to clarify his rights to future benefits under the terms of the
                18       plan[.]” 29 U.S.C. § 1132(a)(1)(B) (emphasis added). By its plain text, ERISA may only be used
                19       to enforce a right of the health plan member. ERISA does not create a private cause of action for
                20       plan members where Congress has determined by statute that enforcement authority should rest

                21       exclusively with government agencies.

                22              The Doe court expressly rejected an argument that a plaintiff could bring a Section 2706

                23       claim through ERISA. See Gomes Decl., Ex. B, Mem. and Order at 14 (“the plaintiff cannot seek

                24       to recover benefits under the ERISA, 29 U.S.C. § 1132 (a)(1)(B), for a violation of the ACA”).

                25       Other district courts have found the same. See Vorpahl, 2018 WL 3518511, at *5 (“framing the

                26       claim as an ERISA claim does not change the fact that Section 300gg-5 does not provide a private

                27       right of action”); see also A.Z., 2018 WL 3769810, at *2, *10 (dismissing with prejudice claims

                28       brought under ERISA alleging violation of ACA). This Court should reject Plaintiff’s attempt to
  C ROWELL                                                                                            CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                         -11-        DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                     TO DISMISS
                          Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 16 of 17



                     1   create a private remedy where one does not exist in Section 2706.
                     2           In addition, Section 300gg-5(a) – the language from Section 2706 relied upon by Plaintiff
                     3   (Compl. ¶ 37) – is clearly intended for the protection of health care providers, not health plan
                     4   members. The subsection expressly addresses “Providers,” and the gravamen of the section
                     5   prohibits providers from being excluded from participation in, or coverage under, a health plan.
                     6   See 42 U.S.C. § 300gg-5(a); see also Ass’n of N.J. Chiropractors, 2017 WL 2560350, at *4
                     7   (recognizing the “language of § 2706 arguably is phrased in terms of benefitting providers”);
                     8   Vorpahl, 2018 WL 3518511, at *4 (“Section 300gg-5 only prohibits an insurer from
                     9   discriminating against a provider . . .”) (emphasis added). Health plan members are not
                10       mentioned in the section, and it would not make sense to empower health plan members through
                11       ERISA to enforce statutory terms plainly meant to protect health care providers.
                12               United is aware of no case holding that an ERISA plan member is a proper plaintiff to
                13       vindicate provider rights under Section 2706 of the ACA. It would usurp Congressional
                14       prerogative for this Court to establish a new private right of action for health plan members
                15       through ERISA that was not recognized by Section 2706 itself. Count II should therefore be
                16       dismissed with prejudice.
                17               C.      Counts III and IV (Plaintiff’s Equitable Claims) Should Be Dismissed
                                         Because There Is No Predicate Violation of ERISA.
                18
                                 Counts III and IV seek injunctive or other equitable relief under 29 U.S.C. § 1132(a)(3)
                19
                         “to the extent that the Court finds that the injunctive relief [or other equitable relief] sought [in
                20
                         other counts] is unavailable[.]” Compl. ¶¶ 63, 65. These counts fail because Plaintiff has not pled
                21
                         a predicate violation of ERISA. The U.S. Supreme Court has recognized that 29 U.S.C. §
                22
                         1132(a)(3) “does not . . . authorize appropriate equitable relief at large, but only appropriate
                23
                         equitable relief for the purpose of redress[ing any] violations or . . . enforc[ing] any provisions of
                24
                         ERISA or an ERISA plan.” Harris Trust & Sav. Bank v. Salomon Smith Barney, Inc., 530 U.S.
                25
                         238, 246 (2000) (internal quotations and citations omitted). Here, as discussed above, Plaintiff
                26
                         fails to state a plausible claim for violation of MHPAEA (Count I) or Section 2706 of the ACA
                27
                         (Count II). There can be no equitable or injunctive relief regarding these claims where there is no
                28
  C ROWELL                                                                                             CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                          -12-        DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                      TO DISMISS
                          Case 4:18-cv-06336-HSG Document 36 Filed 12/10/18 Page 17 of 17



                     1   properly pled underlying claim. Counts III and IV should thus also be dismissed.
                     2   V.     CONCLUSION
                     3          For the forgoing reasons, United respectfully requests that the Court grant United’s
                     4   Motion and dismiss Plaintiff’s Complaint.
                     5
                         Dated: December 10, 2018                              CROWELL & MORING LLP
                     6

                     7
                                                                                   /s/ Jennifer S. Romano
                     8                                                               Jennifer S. Romano
                     9                                                        Attorney for Defendants
                                                                     UNITEDHEALTHCARE INSURANCE COMPANY,
                10                                                                     et al.
                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
  C ROWELL                                                                                         CASE NO. 4:18-CV-06336-HSG
& M ORING LLP
ATTO RNEY S AT LAW
                                                                       -13-       DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                                  TO DISMISS
